Exhibit 10.3

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

THE MACERICH COMPANY

 

RESTRICTED STOCK AWARD AGREEMENT

2003 EQUITY INCENTIVE PLAN

 

Participant Name:

 

«Name»

Soc. Sec. No.:

 

«SSN»

No. of Shares:

 

«Shares» (1)

 

 

 

Vesting Schedule:

 

33 1/3% of the shares on each successive [March]     , beginning [March]     ,
       and ending [March]     ,      .

 

 

 

Award Date:

 

[March]       ,         

 

THIS AGREEMENT is among THE MACERICH COMPANY, a Maryland corporation (the
“Corporation”), THE MACERICH PARTNERSHIP, L.P., a Delaware limited partnership
(the “Operating Partnership”), and the Participant named above (the
“Participant”) and is delivered under The Macerich Company 2003 Equity Incentive
Plan which includes any applicable programs under the Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Plan, the Corporation has granted to the Participant
with reference to services rendered and to be rendered to the Company, effective
as of the Award Date, a restricted stock award (the “Restricted Stock Award” or
“Award”), upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.             Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

 

2.             Grant. Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Restricted Stock Award with respect to
an aggregate number of shares of Common Stock, par value $.01 per share (the
“Restricted Stock”) set forth

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 6.2 of the Plan and the terms of this
Agreement.

 

--------------------------------------------------------------------------------


 

above. The consideration for the shares issuable with respect to the Award on
the terms set forth in this Agreement includes services and other consideration
in an amount not less than the minimum lawful consideration under Maryland law.

 

3.             Vesting. The Award shall vest, and restrictions (other than those
set forth in Section 6.4 of the Plan) shall lapse, with respect to the portion
of the total number of shares (subject to adjustment under Section 6.2 of the
Plan), as reflected in the Vesting Schedule above, subject to earlier
termination or acceleration as provided herein or in the Plan.

 

4.             Continuance of Employment Required. The Participant agrees to
provide services to the Company in consideration for the conditional rights to
the unvested shares of Restricted Stock subject to the Award granted hereunder.
Except as otherwise provided in Sections 8(c) or 9 or pursuant to the Plan, the
Vesting Schedule requires continued service through each applicable vesting date
as a condition to the vesting of the applicable installment and rights and
benefits under this Agreement. Partial service, even if substantial, during any
vesting period will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment or service as provided in Section 8 below or under the
Plan.

 

5.             Dividend and Voting Rights. After the Award Date, the Participant
shall be entitled to cash dividends and voting rights with respect to the shares
of Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that cease to be eligible for vesting.

 

6.             Restrictions on Transfer. Prior to the time they become vested,
neither the shares of Restricted Stock comprising the Award, nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Sections 1.8 and 4.1 of the Plan. No other
exceptions have been authorized by the Committee.

 

7.             Stock Certificates.

 

(a)           Book Entry Form; Information Statement; Power of Attorney. The
Corporation shall issue the shares of Restricted Stock subject to the Award in
book entry form, registered in the name of the Participant with notations
regarding applicable restrictions on transfer. Concurrent with the execution and
delivery of this Agreement, the Corporation shall deliver to the Participant a
written information statement with respect to such shares, and, to the extent
requested, the Participant shall deliver to the Corporation an executed stock
power, in blank, with respect to such shares. The Participant, by receipt of the
Award, shall be deemed to appoint the Corporation and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Corporation or such
representatives deem necessary or advisable in connection with any such
transfer.

 

(b)           Certificates to be Held by Corporation; Legend. Any certificates
representing Restricted Stock that the Participant may be entitled to receive
from the Corporation prior to vesting shall be redelivered to the Corporation to
be held by the Corporation until the restrictions on such shares shall have
lapsed and the shares shall thereby have become

 

2

--------------------------------------------------------------------------------


 

vested or the shares represented thereby have been forfeited hereunder. Such
certificates shall bear the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions contained in an Agreement entered
into between the registered owner, The Macerich Partnership L.P. and The
Macerich Company. A copy of such Agreement is on file in the office of the
Secretary of The Macerich Company, 401 Wilshire Boulevard, Suite 700, Santa
Monica, California 90401.”

 

(c)           Delivery of Certificates Upon Vesting. Promptly after the lapse or
other release of restrictions, a certificate or certificates evidencing the
number of shares of Common Stock as to which the restrictions have lapsed or
been released or such lesser number as may be permitted pursuant to Section 6.5
of the Plan shall be delivered to the Participant or other person entitled under
the Plan to receive the shares. The Participant or such other person shall
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 6.4 of the Plan. The shares so delivered shall no
longer be restricted shares hereunder. Pursuant to Section 1.7 of the Plan,
fractional share interests shall be disregarded, but may be accumulated. The
Committee, however, may determine that cash, securities or other property will
be paid or transferred in lieu of fractional share interests.

 

8.             Effect of Termination of Employment.

 

(a)           Forfeiture after Certain Events. Except as provided in
Sections 8(c) and 9 hereof, the Participant’s shares of Restricted Stock shall
be forfeited to the extent such shares have not become vested upon the date the
Participant is no longer employed by the Company for any reason, whether with or
without cause, voluntarily or involuntarily. If an entity ceases to be a
Subsidiary, such action shall be deemed to be a termination of employment of all
employees of that entity, but the Committee, in its sole and absolute
discretion, may make provision in such circumstances for accelerated vesting of
some or all of the remaining restricted shares under any Awards held by such
employees, effective immediately prior to such event.

 

(b)           Return of Shares. Upon the occurrence of any forfeiture of shares
of Restricted Stock hereunder, such unvested, forfeited shares shall, without
payment of any consideration by the Corporation for such transfer, be
automatically transferred to the Corporation, without any other action by the
Participant, or the Participant’s Beneficiary or Personal Representative, as the
case may be. The Corporation may exercise its powers under Section 7(a) hereof
and take any other action necessary or advisable to evidence such transfer. The
Participant, or the Participant’s Beneficiary or Personal Representative, as the
case may be, and the Operating Partnership shall deliver any additional
documents of transfer that the Corporation may request to confirm the transfer
of such unvested, forfeited shares to the Corporation.

 

(c)           Qualified Termination Upon or Following Change in Control Event.
Subject to Section 18, if the Participant upon or not later than 12 months
following a Change in Control Event has a Qualified Termination (as defined in
Section 7.1(gg) of the Plan)

 

3

--------------------------------------------------------------------------------


 

or terminates his or her employment for Good Reason, then any portion of the
Award that has not previously vested shall thereupon vest, subject to the
provisions of Sections 6.2(a), 6.2(e), 6.4 and 6.5 of the Plan and Sections 11
and 12 of this Agreement. As used in this Agreement, the term “Good Reason”
means a termination of employment by the Participant for any one or more of the
following reasons, to the extent not remedied by the Company within a reasonable
period of time after receipt by the Company of written notice from the
Participant specifying in reasonable detail such occurrence, without the
Participant’s written consent thereto: (1)  an adverse and significant change in
the Participant’s position, duties, responsibilities or status with the
Company;  (2)  a change in the Participant’s principal office location to a
location farther away from the Participant’s home which is more than 30 miles
from the Participant’s principal office;  (3)  the taking of any action by the
Company to eliminate benefit plans without providing substitutes therefor, to
materially reduce benefits thereunder or to substantially diminish the aggregate
value of the incentive awards or other fringe benefits; provided that if neither
a surviving entity nor its parent following a Change in Control Event is a
publicly-held company, the failure to provide stock-based benefits shall not be
deemed Good Reason if benefits of comparable value using recognized valuation
methodology are substituted therefor; and provided further that a reduction or
elimination in the aggregate of not more than 10% in aggregate benefits in
connection with across the board reductions or modifications affecting persons
similarly situated of comparable rank in the Company or a combined organization
shall not constitute Good Reason;  (4)  any reduction in the Participant’s Base
Salary; or (5)  any material breach by the Company of any written employment or
management continuity agreement with the Participant. For purposes of the
definition of “Good Reason,” the term “Base Salary” means the annual base rate
of compensation payable as salary to the Participant by the Company as of the
Participant’s date of termination, before deductions or voluntary deferrals
authorized by the Participant or required by law to be withheld from the
Participant by the Company, and salary excludes all other extra pay such as
overtime, pensions, severance payments, bonuses, stock incentives, living or
other allowances, and other benefits and perquisites.

 

9.             Effect of Total Disability, Death or Retirement. If the
Participant incurs a Total Disability or dies while employed by the Company,
then any portion of his or her Award that has not previously vested shall
thereupon vest, subject to the provisions of Sections 6.4 and 6.5 of the Plan.
If the Participant’s employment with the Company terminates as a result of his
or her Retirement, the Committee may, on a case-by-case basis and in its sole
discretion, provide for partial or complete vesting prior to Retirement of that
portion of his or her Award that has not previously vested.

 

10.          Adjustments Upon Specified Events. Upon the occurrence of certain
events relating to the Corporation’s stock contemplated by Section 6.2 of the
Plan, the Committee shall make adjustments as it deems appropriate in the number
and kind of securities or other consideration that may become vested under an
Award. If any adjustment shall be made under Section 6.2 of the Plan or a Change
in Control Event shall occur and the shares of Restricted Stock are not fully
vested upon such Event or prior thereto, the restrictions applicable to such
shares of Restricted Stock shall continue in effect with respect to any
consideration or other securities (the “Restricted Property” and, for the
purposes of this Agreement, “Restricted Stock” shall include “Restricted
Property,” unless the context otherwise requires) received in respect of such
Restricted Stock. Such Restricted Property shall vest at such times and in such

 

4

--------------------------------------------------------------------------------


 

proportion as the shares of Restricted Stock to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
shares of Restricted Stock had remained outstanding. Notwithstanding the
foregoing, to the extent that the Restricted Property includes any cash, the
commitment hereunder shall become an unsecured promise to pay an amount equal to
such cash (with earnings attributable thereto as if such amount had been
invested, pursuant to policies established by the Committee, in interest
bearing, FDIC-insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Committee) at such times and in such
proportions as the Restricted Stock would have vested.

 

11.          Possible Early Termination of Award. As permitted by Section 6.2(b)
of the Plan, and without limiting the authority of the Committee under other
provisions of Section 6.2 of the Plan or Section 8 of this Agreement, the
Committee retains the right to terminate the Award, to the extent it has not
vested, upon a dissolution of the Corporation or a reorganization event or
transaction in which the Corporation does not survive (or does not survive as a
public company in respect of its outstanding common stock). This Section 11 is
not intended to prevent future vesting of the Award if it (or a substituted
award) remains outstanding following a Change in Control Event.

 

12.                               Limitations on Acceleration and Reduction in
Benefits in Event of Tax Limitations.

 

(a)           Limitation on Acceleration. Notwithstanding anything contained
herein (except as otherwise provided in Section 18 hereof) or in the Plan or any
other agreement to the contrary, in no event shall the vesting of any share of
Restricted Stock be accelerated pursuant to Section 6.3 of the Plan or Section
8(c) hereof to the extent that the Company would be denied a federal income tax
deduction for such vesting because of Section 280G of the Code and, in such
circumstances, the restricted shares not subject to acceleration will continue
to vest in accordance with and subject to the other provisions hereof.

 

(b)           Reduction in Benefits. If the Participant would be entitled to
benefits, payments or coverage hereunder and under any other plan, program or
agreement which would constitute “parachute payments,” then notwithstanding any
other provision hereof (except as otherwise provided in Section 18 hereof) or of
any other existing agreement to the contrary, the Participant may by written
notice to the Secretary of the Corporation designate the order in which such
“parachute payments” shall be reduced or modified so that the Company is not
denied federal income tax deductions for any “parachute payments” because of
Section 280G of the Code.

 

(c)           Determination of Limitations. The term “parachute payments” shall
have the meaning set forth in and be determined in accordance with Section 280G
of the Code and regulations issued thereunder. All determinations required by
this Section 12, including without limitation the determination of whether any
benefit, payment or coverage would constitute a parachute payment, the
calculation of the value of any parachute payment and the determination of the
extent to which any parachute payment would be nondeductible for federal income
tax purposes because of Section 280G of the Code, shall be made by an
independent accounting firm (other than the Corporation’s outside auditing firm)
having nationally

 

5

--------------------------------------------------------------------------------


 

recognized expertise in such matters selected by the Committee. Any such
determination by such accounting firm shall be binding on the Corporation, its
Subsidiaries and the Participant.

 

13.          Tax Withholding. The entity within the Company last employing the
Participant shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to the payment of dividends or the vesting of any Restricted Stock, but, in the
alternative the Participant or other person in whom the Restricted Stock vests
may irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under Section 6.5 of the
Plan and rules established by the Committee, to have the entity last employing
the Participant withhold and reacquire shares of Restricted Stock at their Fair
Market Value at the time of vesting to satisfy any minimum withholding
obligations of the Company with respect to such vesting. Any election to have
shares so held back and reacquired shall be subject to such rules and
procedures, which may include prior approval of the Committee, as the Committee
may impose, and shall not be available if the Participant makes or has made an
election pursuant to Section 83(b) of the Code with respect to such Award.

 

14.          Notices. Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 401 Wilshire Boulevard, Suite 700, Santa Monica, California 90401, to
the attention of the Corporate Secretary and to the Participant at the address
given beneath the Participant’s signature hereto, or at such other address as
either party may hereafter designate in writing to the other.

 

15.          Plan. The Award and all rights of the Participant with respect
thereto are subject to, and the Participant agrees to be bound by, all of the
terms and conditions of the provisions of the Plan, incorporated herein by
reference, to the extent such provisions are applicable to Awards granted to
Eligible Persons. The Participant acknowledges receipt of a copy of the Plan,
which is made a part hereof by this reference, and agrees to be bound by the
terms thereof. Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Committee do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Committee specifically so conferred by appropriate
action of the Committee under the Plan after the date hereof.

 

16.          No Service Commitment by Company. Nothing contained in this
Agreement or the Plan constitutes an employment or service commitment by the
Company, affects the Participant’s status as an employee at will who is subject
to termination without cause, confers upon the Participant any right to remain
employed by the Company, interferes in any way with the right of the Company at
any time to terminate such employment, or affects the right of the Company to
increase or decrease the Participant’s other compensation or benefits. Nothing
in this Section, however, is intended to adversely affect any independent
contractual right of the Participant without his or her consent thereto.
Employment for any period of time (including a substantial period of time) after
the Award Date will not entitle the Participant to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or

 

6

--------------------------------------------------------------------------------


 

following a termination of employment as provided in Section 3 or 8 above if the
express conditions to vesting set forth in such Sections have not been
satisfied.

 

17.          Limitation on Participant’s Rights. This Award confers no rights or
interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust.

 

18.          Other Agreements. If any provision of this Agreement is
inconsistent with any provision of the Management Continuity Agreement dated as
of October 26, 2006 between the Corporation and Participant and as it may be
amended from time-to-time (the “MCA”), the provisions of the MCA shall control
and shall be deemed incorporated herein by reference.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions of this Agreement and of the
Plan.

 

THE MACERICH COMPANY

(a Maryland corporation)

 

 

By:

 

 

 

Richard A. Bayer

 

Executive Vice President, Chief Legal Officer & Secretary

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.

(a Delaware limited partnership)

 

By:

The Macerich Company

 

(its general partner)

 

 

 

 

 

By:

 

 

 

 

Richard A. Bayer

 

 

Executive Vice President, Chief Legal Officer & Secretary

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

«Name»

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

 

 

 

(City, State, Zip Code)

 

 

8

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Award
Agreement by The Macerich Company and The Macerich Partnership L.P., I,
                            , the spouse of the Participant therein named, do
hereby join with my spouse in executing the foregoing Restricted Stock Award
Agreement and do hereby agree to be bound by all of the terms and provisions
thereof and of the Plan.

 

Dated:                               ,             .

 

 

 

 

 

 

 

Signature of Spouse

 

9

--------------------------------------------------------------------------------


 

IRREVOCABLE POWER OF ATTORNEY

(Coupled with an interest)

 

KNOW ALL MEN BY THESE PRESENTS, that I hereby constitute and appoint Thomas E.
O’Hern and Richard A. Bayer and their respective successors in office as Chief
Financial Officer and Secretary of The Macerich Company (the “Company”), my true
and lawful attorneys-in-fact and agents, each acting alone, with full powers of
substitution and resubstitution, for me and in my name, place and stead, in any
and all capacities, to sign any documents and to take any other action to effect
the transfer and delivery of up to                    shares (the “Shares”) of
Common Stock of the Company issued in my name back to the Company in the event
of any occurrence that requires the return to the Company of any or all of the
Shares under the terms of the Company’s 2003 Equity Incentive Plan (the “Plan”)
and the related Restricted Stock Award Agreement to me thereunder dated as of
                             (the “Award”), each as amended from time to time. I
further hereby grant unto said attorneys-in-fact and agents, each acting alone,
full power and authority to do and perform each and every act and thing
whatsoever requisite and necessary to be done in and about the premises, as
fully to all intents and purposes as I might or could do in person, hereby
ratifying, confirming and approving all of the acts which said attorneys-in-fact
and agents, each acting alone, or their respective substitute or substitutes,
may lawfully do or cause to be done by virtue hereof.

 

By this document I intend to create a power of attorney coupled with an interest
in the Shares to be held by the Company pending satisfaction of conditions to
vesting under the terms of the Award and the Plan for an indefinite period of
time not less than 10 years. This power of attorney is a durable power of
attorney and shall not be affected by my subsequent incapacity or disability or
death. I understand that the Award and any continued benefits thereunder is
subject to the condition that I grant and the Company or its agents hold an
effective power of attorney to the effect set forth herein.

 

This power of attorney is irrevocable by me at any time prior to the vesting of
all of the Shares in accordance with the terms of the Award and the release of
all restrictions on the Shares thereunder.

 

 

 

Signature:

 

Date

Name:

«Name»

 

 

 

 

 

 

 

Place

 

 

 

10

--------------------------------------------------------------------------------


 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

For Value Received,                               hereby sells[s], assign[s] and
transfer[s] unto The Macerich Company (the “Corporation”)
                               Shares of the Common Stock of the Corporation
standing in his/her name on the books of the Corporation and do hereby
irrevocably constitute and appoint Richard A. Bayer, attorney-in-fact, with full
power of substitution to transfer said shares on the books of the Corporation.

 

 

 

Dated:                         , 20   

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

Name:

«Name»

 

11

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

RESTRICTED STOCK AWARD

INFORMATION STATEMENT

 

General Information

 

This information statement has been provided to «Name» (the “Participant”) in
connection with a Restricted Stock Award granted to the Participant by The
Macerich Company, a Maryland corporation (the “Corporation”), pursuant to a
Restricted Stock Award Agreement dated as of [March]       ,             among
the Participant, the Corporation and The Macerich Partnership, L.P. (the “Award
Agreement”) under the Corporation’s 2003 Equity Incentive Plan (the “Plan”).
Capitalized terms used herein as not otherwise defined herein shall have the
meanings assigned to them in the Agreement and the Plan.

 

Restricted Stock issued to the Participant pursuant to the Award Agreement will
be represented in book entry form. This information statement is provided to the
Participant pursuant to §2-210 of the Maryland General Corporation Law.

 

Award Summary

 

Participant Name:

 

«Name»

Issuer Name:

 

The Macerich Company

Class of Security:

 

Common Stock, par value $.01 per share

Number of Securities:

 

«Shares» shares

 

No Security

 

THIS STATEMENT IS MERELY A RECORD OF THE RIGHTS OF THE ADDRESSEE AS OF THE TIME
OF ITS ISSUANCE. DELIVERY OF THIS STATEMENT, OF ITSELF, DOES NOT CONFER ANY
RIGHTS UPON THE RECIPIENT. THE STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR
A SECURITY.

 

Availability of Further Information Concerning the Capital Stock of the
Corporation

 

The Corporation is authorized to issue three classes of capital stock which are
designated as Common Stock, Preferred Stock and Excess Stock. The Corporation
will furnish to any stockholder on request and without charge a full statement
of the designations and any preferences, conversion and other rights, voting
powers, restrictions, limitations as to dividends, qualifications and terms and
conditions of redemption of the stock of each class which the Corporation is
authorized to issue, and the differences in the relative rights and preferences
between the shares of each series to the extent they have been set, and the
authority of the Board of Directors to set the relative rights and preferences
of subsequent series. Such request may be made to the Secretary of the
Corporation or to its transfer agent.

 

12

--------------------------------------------------------------------------------


 

Restrictions on Transfer

 

The transferability of Restricted Stock is subject to the terms and conditions
contained in the Award Agreement and the Plan. A copy of the Award Agreement is
on file in the office of the Secretary of the Corporation.

 

The securities represented by this certificate are also subject to restrictions
on ownership and transfer for the purpose of the Corporation’s maintenance of
its status as a real estate investment trust under the Internal Revenue Code of
1986, as amended (the “Code”). Except as otherwise provided pursuant to the
charter of the Corporation, no Person may (1) Beneficially Own shares of Equity
Stock in excess of 5.0% (or such greater percentage as may be provided in the
charter of the Corporation) of the number or value of the outstanding Equity
Stock of the Corporation (unless such Person is an Excluded Participant), or (2)
Beneficially Own Equity Stock that would result in the Corporation being
“closely held” under Section 856(h) of the Code (determined without regard to
Code Section 856(h)(2) and by deleting the words “the last half of” in the first
sentence of Code Section 542(a)(2) in applying Code Section 856(h)), or (3)
Beneficially Own Equity Stock that would result in Common Stock and Preferred
Stock being beneficially owned by fewer than 100 Persons (determined without
reference to any rules of attribution). Any Person who attempts to Beneficially
Own shares of Equity Stock in excess of the above limitations must immediately
notify the Corporation. All capitalized terms in this paragraph have the
meanings defined in the Corporation’s charter, as the same may be further
amended from time to time, a copy of which, including the restrictions on
ownership or transfer, will be sent without charge to each stockholder who so
requests. Transfers or other events in violation of the restrictions described
above shall be null and void ab initio, and the purported transferee or
purported owner shall acquire or retain no rights to, or economic interest in,
any Equity Stock held in violation of these restrictions. The Corporation may
redeem such shares upon the terms and conditions specified by the Board of
Directors in its sole discretion if the Board of Directors determines that a
Transfer or other event would violate the restrictions described above. In
addition, if the restrictions on ownership or transfer are violated, the shares
of Equity Stock represented hereby shall be automatically exchanged for shares
of Excess Stock which will be held in trust for the benefit of a Beneficiary.
Excess Stock may not be transferred at a profit. The Corporation has an option
to acquire Excess Stock under certain circumstances. The foregoing restrictions
may also delay, defer or prevent a change of control of the Corporation or other
transaction which could be in the best interests of stockholders.

 

The Corporation will furnish information about all of the restrictions on
transferability of these securities to the stockholder, on request and without
charge.

 

13

--------------------------------------------------------------------------------